DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 2, 5, 6, 10-15 and 17-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woo et al. (US 2017/0107403).
Woo et al. disclose a composition comprising a water-based hydrogel polymer, at least one elastomeric material such as natural rubber latex, and a surfactant (reads on rheological stabilizer), wherein the total solids content is between 3 to 7% (claims 1, 3, 9, [0041]).
Claims 2, 22 and 23 are inherent properties based on the substantially the same components as claimed.
The limitations of claim 5 can be found in Woo et al. at [0039], where it discloses the crosslinker.
The limitations of claim 6 can be found in Woo et al. at [0039], where it discloses the crosslinker (reads on partially prevulcanized).
The limitations of claims 10 and 11 can be found in Woo et al. at claim 13, where it discloses the 0.5 to 37% by weight of the elastomeric material.
The limitations of claims 12 and 13 can be found in Woo et al. at Table 1, where it discloses the 0.17% of surfactants (0.12+0.05).
The limitations of claim 14 can be found in Woo et al. at [0034], where it discloses the acrylic polymer.
The limitations of claim 15 can be found in Woo et al. at [0034], where it discloses the acrylic polymer with no crosslinker.
The limitations of claims 17 and 18 can be found in Woo et al. at Example 2, where it discloses the glove.
The limitations of claim 19 can be found in Woo et al. at [0060], where it discloses the condom.
The limitations of claims 20 and 21 can be found in Woo et al. at [0054], where it discloses the natural rubber, polyisoprene and nitrile rubber.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 3, 4 and 24 are rejected under 35 U.S.C. 103(a) as obvious over Woo et al. (US 2017/0107403) in view of Nielsen et al. (US Patent 8,932,662).
The disclosure of Woo et al. is adequately set forth in paragraph 4 and is incorporated herein by reference.
However, Woo et al. is silent on the composition including polyethylene oxide having specific molecular weight and the thickness of the layer of the hydrogel-latex composition.
Nielsen et al. disclose a coating composition having a polymer constituent such as polyethylene oxide having a molecular weight of 100,000 to 8,000,000 and the dry layer of the coating composition having a thickness of 2.5-500 µm, to provide the coating on medical devices such as gloves and condoms having low friction, good cohesion and good adhesion (claims 1, 6; col. 3, lines 41-47; col. 29, lines 19-20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Neilsen’s polyethylene oxide in Woo’s composition to obtain articles with low friction and good adhesion.

7.	Claim 7 is rejected under 35 U.S.C. 103(a) as obvious over Woo et al. (US 2017/0107403) in view of Ceulemans et al. (US 2012/0003430).
The disclosure of Woo et al. is adequately set forth in paragraph 4 and is incorporated herein by reference.
However, Woo et al. is silent on the composition including the specific rheological stabilizer.
Ceulemans et al. disclose an adhesive composition comprising at least one rheology modifier which is a copolymer such as Novethix L-10, wherein the rheology modifier shows good compatibility and miscibility with a large variety of adhesives (claim 22, [0004], [0036], Examples).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Ceulemans’ rheology modifier in Woo’s composition to obtain articles with good compatibility.

Allowable Subject Matter

8.	Claims 8, 9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of the record do not teach or fairly suggest the claimed specific amount of the components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762